     Case 5:19-cv-00006-LGW-BWC Document 7 Filed 05/29/20 Page 1 of 9
                                                                                                      FILED
                                                                                           John E. Triplett, Acting Clerk
                                                                                            United States District Court

                                                                                        By CAsbell at 2:16 pm, May 29, 2020

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 WAYCROSS DIVISION


    JOHN ANDERSON,

                 Plaintiff,                                     CIVIL ACTION NO.: 5:19-cv-6

         v.

    HILTON HALL; RICKY STONE; GUY
    AUGUSTIN; DEANNA WILDES; AUDRA
    JOHNSON; and CORECIVIC, INC.,

                 Defendants.


              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Doc. 1. This matter

is before the Court for a frivolity screening under 28 U.S.C. § 1915A. For the reasons stated

below, I RECOMMEND the Court DISMISS Plaintiff’s claims against Defendants Hill, Stone,

Wildes, and CoreCivic, Inc. I also RECOMMEND the Court DENY Plaintiff’s request for a

temporary restraining order or preliminary injunctive relief. However, I FIND that some of

Plaintiff’s claims may proceed. Specifically, the Court will direct service, by separate Order, of

Plaintiff’s claims for deliberate indifference against Defendants Johnson and Augustin.

                                      PLAINTIFF’S CLAIMS 1

        On June 1, 2017, Plaintiff was transferred to Coffee Correctional Facility (“CCF”), where

he went through intake screening. Doc. 1-1 at 3. At intake screening, Plaintiff told Defendant

Wildes he had been experiencing knee pain; however, Defendant Wildes failed to note this on


1
        All allegations set forth here are taken from Plaintiff’s Complaint. Doc. 1. During frivolity
review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be accepted as true.”
Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).
    Case 5:19-cv-00006-LGW-BWC Document 7 Filed 05/29/20 Page 2 of 9



the intake forms. Id. On June 1, 2017, Plaintiff filed a Health Services Request Form (“HSRF”)

to be seen about his knee pain. Id. On June 5, 2017, Plaintiff saw Defendant Johnson and was

told he would be prescribed knee sleeves and naproxen and that he would receive x-rays and a

follow-up visit. Id. On June 8, 2017, Plaintiff filled out another HSRF because he had not yet

received his knee sleeves, naproxen, or x-rays. Id. at 4. Defendant Johnson replied to Plaintiff’s

HSRF, saying his knee sleeves and naproxen had been ordered, and he would be called out for x-

rays. Id.

       On July 3, 2017, Plaintiff filled out another HSRF, saying he had not yet received his

knee sleeves, x-rays, or soft shoes. 2 Id. On July 5, 2017, Plaintiff was seen by Defendant

Johnson, who, after consulting with Defendant Augustin, told Plaintiff his follow-up

appointment with outside healthcare providers was scheduled. Id. Plaintiff states this follow-up

never occurred. Id. On November 21, 2017, Plaintiff filed another HSRF complaining of

continued knee pain. Id. Plaintiff states he never received his prescribed knee sleeves nor any x-

rays of his knees. Id. Plaintiff seeks both compensatory and punitive damages, as well as

preliminary and permanent injunctive relief. Id. at 8–9.

                                    STANDARD OF REVIEW

       A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. § 1915A(a); 28 U.S.C.

§ 1915(a). During the initial screening, the court must identify any cognizable claims in the

complaint. 28 U.S.C. § 1915A(b). Additionally, the court must dismiss the complaint (or any

portion of the complaint) that is frivolous, malicious, fails to state a claim upon which relief may

be granted, or which seeks monetary relief from a defendant who is immune from such relief. Id.



2
       Plaintiff does not state that he was prescribed soft shoes or that he had previously asked for them.


                                                    2
     Case 5:19-cv-00006-LGW-BWC Document 7 Filed 05/29/20 Page 3 of 9



The pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, Plaintiff’s unrepresented status will not excuse mistakes regarding procedural

rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

        A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

                                           DISCUSSION

I.      Plaintiff’s Supervisory Claims Against Defendants Hall and Stone

        Plaintiff brings claims against Defendants Hall and Stone in their supervisory capacities.

Doc. 1-1 at 5–6. In § 1983 actions, liability must be based on something more than a defendant’s

supervisory position or a theory of respondeat superior. Bryant v. Jones, 575 F.3d 1281, 1299

(11th Cir. 2009); Braddy v. Fla. Dep’t of Labor & Emp't Sec., 133 F.3d 797, 801 (11th Cir.

1998). A supervisor may be liable only through personal participation in the alleged

constitutional violation or when there is a causal connection between the supervisor’s conduct

and the alleged violations. Braddy, 133 F.3d at 802. Rather, in the Eleventh Circuit:

        [t]o state a claim against a supervisory defendant, the plaintiff must allege (1) the
        supervisor’s personal involvement in the violation of his constitutional rights, (2)
        the existence of a custom or policy that resulted in deliberate indifference to the
        plaintiff's constitutional rights, (3) facts supporting an inference that the



                                                  3
      Case 5:19-cv-00006-LGW-BWC Document 7 Filed 05/29/20 Page 4 of 9



         supervisor directed the unlawful action or knowingly failed to prevent it, or (4) a
         history of widespread abuse that put the supervisor on notice of an alleged
         deprivation that he then failed to correct.

Barr v. Gee, 437 F. App’x 865, 875 (11th Cir. 2011) (citing West v. Tillman, 496 F.3d 1321,

1328 (11th Cir. 2007)).

         While Plaintiff implies Defendants Hall and Stone are liable based on their supervisory

positions at Coffee Correctional Facility, Plaintiff does not allege Defendants Hall or Stone had

any personal involvement with the alleged violations of Plaintiff’s rights. Doc. 1-1 at 3–6.

Additionally, Plaintiff fails to plead any facts that suggest a history of widespread abuse or that

support an inference that these Defendants directed or knowingly failed to prevent the acts of

which Plaintiff complains. Finally, though Plaintiff suggests these Defendants either allowed or

tacitly authorized the conduct of subordinates via “written and unwritten” policies, customs, and

practices, doc. 1-1 at 5–6, he alleges no facts in support of this conclusory assertion.

Accordingly, Plaintiff may not hold Defendants Hall and Stone liable for any rights violations

allegedly committed by subordinates. R. & R., Jones v. Hall, 5:18-cv-46 (S.D. Ga. June 24,

2019), ECF No. 14 at 6–7; Ford v. Perron, No. 5:11-cv-15, 2011 WL 6888541, at *3 (S.D. Ga.

Oct. 18, 2011). Therefore, I RECOMMEND the Court DISMISS the claims against

Defendants Hall and Stone.

II.      Plaintiff’s Claims Against CoreCivic, Inc.

         Plaintiff names CoreCivic, Inc. as a Defendant, apparently due to its role as employer of

the other named Defendants. Doc. 1 at 5. Though CoreCivic, Inc. is a private entity, prison

contractors are considered state actors. Therefore, CoreCivic is subject to suit under § 1983. See

Farrow v. West, 320 F.3d 1235, 1239 n.3 (11th Cir. 2003). However, supervisors, employers,

and private contractors cannot be sued under § 1983 simply on a theory of respondeat superior.




                                                  4
   Case 5:19-cv-00006-LGW-BWC Document 7 Filed 05/29/20 Page 5 of 9



Nesmith v. Corr. Corp. of Am., Case No. CV507-043, 2007 WL 2453584, at *2 (S.D. Ga. Aug.

23, 2007) (holding private contractor who runs prison cannot be held liable under § 1983 on

respondeat superior or vicarious liability basis). “Because vicarious liability is inapplicable to

§ 1983 actions, a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, violated the Constitution.” Rosa v. Fla. Dep’t of Corr., 522 F.

App’x 710, 714 (11th Cir. 2013) (quoting Iqbal, 556 U.S. at 676) (internal quotations omitted).

       Therefore, to hold an employer such as CoreCivic liable, Plaintiff must demonstrate that

either CoreCivic actually participated in the alleged constitutional violation or there is a causal

connection between the actions of CoreCivic and the alleged constitutional violation. Hartley v.

Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999) (citing Brown v. Crawford, 906 F.2d 667, 671

(11th Cir. 1990)). Here, Plaintiff does not allege that Defendant CoreCivic actually participated

in any purported constitutional violation; indeed, CoreCivic is missing from Plaintiff’s factual

allegations entirely. Similarly, Plaintiff fails to allege a causal connection between Defendant

CoreCivic and the asserted constitutional violations. See Zatler v. Wainwright, 802 F.2d 397,

401 (11th Cir. 1986) (requiring an affirmative causal connection between a defendant and an

alleged constitutional violation). Furthermore, Plaintiff has not alleged that CoreCivic

implemented an improper custom or policy, directed its subordinates to act unlawfully, or knew

they would act unlawfully and failed to stop them from doing so. Thus, Plaintiff has failed to

allege any facts that would result in liability for CoreCivic, and the Court should DISMISS

Plaintiff’s claims against CoreCivic.

III.   Plaintiff’s Claims Against Defendant Wildes

       Plaintiff states at intake screening, he told Defendant Wildes he had been experiencing

knee pain; however, Defendant Wildes failed to note this on the intake forms. Doc. 1-1 at 3. In




                                                  5
   Case 5:19-cv-00006-LGW-BWC Document 7 Filed 05/29/20 Page 6 of 9



some instances, a jail or prison’s failure to adequately maintain medical records may constitute

deliberate indifference to a serious medical need and thereby violate the Eighth Amendment.

See e.g., Ramirez v. Ferguson, No. 08-CV-5038, 2011 WL 1157997, at *20 (W.D. Ark. Mar. 29,

2011). Such failures typically only give rise to a deliberate indifference claim when

recordkeeping deficiencies create a “grave risk of unnecessary suffering” or risk “the possibility

of a disaster.” Id.; Ferguson v. Corr. Med. Servs., Inc., No. 5:05CV00078, 2007 WL 707027, at

*3–4 (E.D. Ark. Mar. 1, 2007). Importantly, Eighth Amendment violations stemming from

deficient medical recordkeeping are usually reserved for claims alleging “systematic”

inadequacies in a jail’s or prison’s recordkeeping systems that lead to widespread lapses in

medical care. See, e.g., Davis v. Caruso, No. 07-CV-11740, 2009 WL 878193, at *2 (E.D. Mich.

Mar. 30, 2009) (“Eighth Amendment violations stemming from inadequate, incomplete, or

inaccurate, or mislaid medical documents are typically reserved for claims alleging systematic

inadequacies in a jail’s or prison’s systems of medical record keeping.”). In contrast, failure to

document a single complaint usually will not rise to the level of a constitutional violation,

without more. See, e.g., Id. at *3 (finding no deliberate indifference where plaintiff alleged an

omitted record from a procedure led to an unnecessary biopsy and the postponement of cancer

treatment); Ferguson, 2007 WL 707027, at *3–4 (concluding that single failure to record medical

procedure did not constitute deliberate indifference claim where there was no indication failure

gave rise to grave risk of unnecessary pain and suffering).

       Here, although Plaintiff alleges Defendant Wildes failed to make a note of his knee pain

on the intake form, Plaintiff has not alleged this record keeping failure caused unnecessary

suffering or created a grave risk of unnecessary suffering. Indeed, on June 1, 2017—the same

day he reported his pain to Defendant Wildes—Plaintiff filed a HSRF regarding his knee pain




                                                 6
   Case 5:19-cv-00006-LGW-BWC Document 7 Filed 05/29/20 Page 7 of 9



and was seen about the knee pain soon thereafter. Plaintiff’s allegation that Defendant Wildes

failed to document his knee pain, without more, is insufficient to state a claim for deliberate

indifference against Defendant Wildes. Accordingly, I RECOMMEND the Court DISMISS the

claims against Defendant Wildes.

IV.    Preliminary Injunction

       Plaintiff seeks a preliminary injunction against Defendants Hall, Stone, Augustin, Wildes,

and Johnson, ordering them to evaluate and diagnose his knee problems and provide him a

disability rating. Doc. 1-1 at 8. To be entitled to a preliminary injunction, Plaintiff must show:

(1) a substantial likelihood of ultimate success on the merits; (2) an injunction or protective order

is necessary to prevent irreparable injury; (3) the threatened injury outweighs the harm the

injunction or protective order would inflict on the non-movant; and (4) the injunction or

protective order would not be adverse to the public interest. Schiavo ex rel. Schindler v.

Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005).

       In this Circuit, an “injunction is an extraordinary and drastic remedy not to be granted

unless the movant clearly established the ‘burden of persuasion’ as to the four requisites.”

Horton v. City of Augustine, 272 F.3d 1318, 1326 (11th Cir. 2001). If a plaintiff succeeds in

making such a showing, then “the court may grant injunctive relief, but the relief must be no

broader than necessary to remedy the constitutional violation.” Newman v. Alabama, 683 F.2d

1312, 1319 (11th Cir. 1982). Accordingly, where there is a constitutional violation in the prison

context, courts traditionally are reluctant to interfere with prison administration, unless there is a

clear abuse of discretion. See Procunier v. Martinez, 416 U.S. 396, 404–05 (1974)

(“Traditionally, federal courts have adopted a broad hands-off attitude toward problems of prison

administration [because] . . . courts are ill equipped to deal with the increasingly urgent problems




                                                  7
   Case 5:19-cv-00006-LGW-BWC Document 7 Filed 05/29/20 Page 8 of 9



of prison administration and reform.”), overruled on other grounds by Thornburgh v. Abbott,

490 U.S. 401 (1989). In such cases, “[d]eference to prison authorities is especially appropriate.”

Newman, 683 F.2d at 1320–21 (reversing district court’s injunction requiring release of prisoners

on probation because it “involved the court in the operation of the State’s system of criminal

justice to a greater extent than necessary” and a less intrusive equitable remedy was available).

       Plaintiff has not shown he has satisfied the prerequisites in order to be entitled to

injunctive relief at this time. At this early stage, Plaintiff has not shown the requisite likelihood

of success on the merits of his claims. Moreover, Plaintiff fails to show that injunctive relief is

necessary to prevent irreparable injury. This is not to say that Plaintiff will not eventually be

able to obtain injunctive relief, merely that the Court will not interfere at this time on the facts

before it. Accordingly, the Court should DENY Plaintiff’s request for a temporary restraining

order or preliminary injunctive relief.

                                          CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s claims

against Defendants Hill, Stone, Wildes, and CoreCivic, Inc. Further, I RECOMMEND the

Court DENY Plaintiff’s request for a temporary restraining order or preliminary injunctive relief.

However, I FIND that some of Plaintiff’s claims may proceed. Specifically, the Court will direct

service of Plaintiff’s claims for deliberate indifference against Defendants Johnson and Augustin.

       Any party seeking to object to this Report and Recommendation is instructed to file

specific written objections within 14 days of the date on which this Report and Recommendation

is entered. See 28 U.S.C. § 636(b); Federal Rule of Civil Procedure 72(b)(2). Any objections

asserting that the Magistrate Judge failed to address any contention raised in the Complaint must

also be included. Failure to do so will bar any later challenge or review of the factual findings or




                                                   8
   Case 5:19-cv-00006-LGW-BWC Document 7 Filed 05/29/20 Page 9 of 9



legal conclusions of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474

U.S. 140 (1985). A copy of the objections must be served upon all other parties to the action.

The filing of objections is not a proper vehicle through which to make new allegations or present

additional evidence. Furthermore, it is not necessary for a party to repeat legal arguments in

objections. The parties are advised that failure to timely file objections will result in the waiver

of rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787,

790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 29th day of May, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  9
